Citation Nr: 0814101	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  00-16 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
frostbite of the right index finger.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for spondylolysis with 
mechanical pain syndrome.  

4.  Entitlement to an increased (compensable) evaluation for 
bilateral inguinal hernia repairs.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran was a member of the Army National Guard from July 
1977 to September 1980, and served on active duty in the U.S. 
Navy from November 1980 to November 1983, and from June 1985 
to October 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 decision by the 
RO which, in part, denied service connection for 
spondylolysis with mechanical pain syndrome; denied the 
request to reopen the claims of service connection for 
frostbite of the right index finger and arthritis, and denied 
an increased rating for bilateral inguinal hernia repairs.  A 
hearing at the RO was held in October 2000.  A hearing before 
the undersigned member of the Board was held in Washington, 
DC in June 2002.  

In August 2002, the Board, in part, reopened the claim of 
service connection for arthritis and, in August 2003, 
remanded the four issues currently on appeal for additional 
development.  

By rating action in June 2006, the RO granted service 
connection for sinusitis (also claimed as loss of smell and 
taste), which had been on appeal to the Board, and assigned a 
10 percent evaluation, effective from February 9, 1999, the 
date of receipt of claim.  38 C.F.R. § 3.400(b)(2) (2007).  
The veteran and his representative were notified of this 
decision and did not appeal.  Accordingly, this issue is no 
longer in appellate status and will not be addressed in this 
decision.  

The Board notes that additional service medical records 
associated with the claims file in February 2003, showed that 
the veteran was treated for an infection of the right index 
fingertip beginning in December 1977.  The records do not 
reflect any complaints, signs, symptoms, or other indication 
that the infection was related in anyway to frostbite.  As 
such, the additional evidence has no bearing on the claim to 
reopen the claim for frostbite of the right index finger.  
However, given of the veteran's testimony at the June 2002 
hearing, the Board interprets his statements as a claim of 
service connection for the residuals of a right index finger 
infection.  Accordingly, this matter is referred to the RO 
for appropriate development.  

The issue of service connection for spondylolysis with 
mechanical pain syndrome is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for residuals of frostbite of the 
right index finger was finally denied by an unappealed rating 
decision by the RO in July 1994.  

3.  The additional evidence received since the July 1994 RO 
decision is either cumulative or redundant of evidence 
already of record, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  The veteran is not shown to have arthritis of the hands 
or ankles by x-ray at present, nor is there any competent 
medical evidence that any claimed arthritic disability is 
related to service.  

5.  Residuals of bilateral inguinal hernia repair are without 
true hernia protrusion.  


CONCLUSIONS OF LAW

1.  The July 1994 RO decision which denied service connection 
for residuals of frostbite of the right index finger is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for residuals of 
frostbite of the right index finger.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.156(a) (2000); 38 C.F.R. §§ 3.159, 20.1105 
(2007).  

3.  The veteran does not have arthritis due to disease or 
injury which was incurred in or aggravated by service nor may 
it be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303, 3.309 
(2007).  

4.  The criteria for a compensable evaluation for residuals 
of bilateral inguinal hernia repair have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & West 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115b, Part 
4, including Diagnostic Code 7338 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) held that upon receipt of an application for service 
connection VA is required by law to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's request to reopen the 
claim of service connection for residuals of frostbite of the 
right index finger, service connection for arthritis, and a 
compensable evaluation for bilateral inguinal hernia, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, VCAA duty has not been complied with fully, 
with respect to the notice element to advise the claimant to 
provide evidence concerning the effect that any worsening of 
his bilateral inguinal hernia repairs had on his employment 
and daily life.  However, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the veteran has been unemployed since 
1997, prior to his claim for an increased rating due to a low 
back disability.  Based on the veteran's description of the 
effects of his inguinal bilateral hernia repairs on his daily 
activities, and the fact that he was provided with the rating 
criteria for a compensable evaluation, the Board finds that 
the veteran and his representative have actual knowledge of 
what is required to substantiate his claim for a higher 
evaluation.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, VCAA letters dated in April 2001 and May 2004 
were sent to the veteran.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claims were readjudicated, and supplemental statements of 
the case (SSOC) were promulgated in August 2001 and June 
2006.  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield v. Nicholson, 444 F.3d 
at 1328, 1333-34; See also Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was also notified 
of the basis for the prior denial of his claim for frostbite 
of the right index finger, and of the evidence that was 
needed to substantiate his claim for arthritis and a higher 
evaluation for his bilateral inguinal hernia repairs.  The 
veteran was notified of his responsibility to submit evidence 
which showed that he had a current disability that was, in 
some fashion, related to service, and why the current 
evidence was insufficient to award the benefits sought.  

In this case, the basis for the prior denial was that there 
was no evidence of any of complaints, treatment, findings or 
diagnosis of frostbite of any kind in service; no evidence of 
any of residuals of frostbite since his discharge from 
service, and no evidence even remotely suggesting a 
relationship between any claimed disability and service.  The 
appeal was remanded by the Board to attempt to obtain 
potentially relevant records and the veteran and his 
representative were given additional time to obtain and 
submit evidence which showed that he had frostbite of the 
right index finger in service and a relationship between any 
claimed current disability and service.  Thus, it is 
abundantly clear from the record that the veteran and his 
representative were fully aware of the type of evidence 
necessary to reopen his claim and were give ample time to 
submit any such evidence.  Therefore, under the specific 
facts of this case, the Board finds that the veteran was not 
prejudiced by any defect in the notification letter under the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file, and the veteran testified at 
a hearing before a member of the Board in Washington DC in 
June 2002.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for residuals of frostbite 
of the right index finger was finally denied by the RO in 
July 1994.  There was no appeal of this rating decision, and 
it became final.  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed 
claim are pertinent in the consideration of the current claim 
on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  
Furthermore, the regulation pertaining to the definition of 
new and material has been amended and is effective only for 
claims filed on or after August 29, 2001.  (See 38 C.F.R. 
§ 3,156(a)).  However, this amendment is effective only for 
claims filed on or after August 29, 2001.  The veteran's 
request to reopen the claim was received in February 1999.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Concerning the claim of service connection for residuals of 
frostbite of the right index finger, it should be noted that 
a decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

Frostbite of the Right Index Finger

Service connection for residuals of frostbite of the right 
index finger was denied by the RO in July 1994, on the 
grounds that there was no evidence of frostbite in service; 
no evidence of any residuals subsequent to service, and no 
competent evidence relating any current claimed disability to 
service or any incident therein.  

The evidence added to the record since the prior final rating 
decision included numerous VA and private medical records 
showing treatment for various maladies from 1995 to the 
present.  However, the additional records do not include any 
specific findings, abnormalities, or diagnosis referable to 
any residuals of frostbite of the right index finger.  As 
noted above, additional service medical records received in 
February 2003 showed that the veteran was treated for an 
infection on the tip of the right index finger in service in 
1977 and 1978.  However, the records do not show or otherwise 
suggest that the infection was related in anyway to frostbite 
or cold weather exposure.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence relating any current claimed disability to 
service or any incident therein.  The evidence previously 
reviewed did not show any complaints or treatment for 
frostbite of the right index finger in service or on his 
initial VA examination in September 1993.  The evidence added 
to the record since the prior final rating decision shows no 
objective or diagnostic evidence of any residuals of 
frostbite of the right index finger at present or any 
competent evidence that any claimed disability is a residual 
of frostbite in service.  In fact, at the RO hearing in 
October 2000, the veteran testified that he was not sure if 
he had ever been treated for frostbite in service.  
(Transcript (T.) p. 16).  

As a whole, the additional evidence does not offer any new 
probative information showing that the veteran has any 
current residuals of frostbite of the right index finger at 
present.  Thus, the Board finds that the additional evidence 
is not new and material, since it does not include competent 
medical findings linking any current claimed disability to 
service.  The medical reports do not offer any new or 
favorable probative information and are merely cumulative of 
evidence already of record.  

Further, the veteran, as a layperson, is not competent to 
offer a medical opinion, nor do his contentions alone, 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  

Accordingly, a basis to reopen the claims of service 
connection for residuals of frostbite of the right index 
finger has not been presented.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495; 38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for arthritis if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in 38 C.F.R. § 3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Arthritis

The veteran does not claim nor do the service medical records 
show any complaints, treatment, abnormalities, or diagnosis 
referable to any hand or ankle problems or arthritis in 
service.  Rather, the veteran contends, in essence, that he 
has arthritis, primarily in his hands and ankles, as a result 
of overuse while performing the strenuous physical 
requirements of military service.  

Although the veteran reported that he developed arthritic 
type pain and morning stiffness in his fingers and ankles 
when first examined by VA in September 1993, the Board notes 
that he specifically denied any history of swollen or painful 
joints, arthritis, rheumatism, or bursitis, lameness, or foot 
trouble on numerous Reports of Medical History during 
service, including at the time of his separation examination 
in September 1992.  Moreover, no pertinent abnormalities were 
noted at anytime during service, including on his separation 
examination in 1992, or when examined by VA in September 
1993.  On the latter VA examination, the veteran had full and 
painless range of motion in his hands and ankles, and there 
was no evidence of deformity, effusion, or swelling.  X-ray 
studies of the veteran's hands and ankles at that time failed 
to reveal any evidence of bone or joint abnormality or any 
abnormal calcifications.  

When examined by VA in April 2003, the veteran was noted to 
have very mild deformities in his hands, particularly in the 
interphalangeal joint of the thumb and proximal 
interphalangeal joint of the long finger, which the examiner 
indicated was suggestive of osteoarthritis.  However, 
subsequent x-ray studies failed to show any objective 
evidence of degenerative or arthritic changes in the joints 
of either hand or ankle.  The assessment included no x-ray 
evidence osteoarthritis of the hands or abnormalities of the 
ankles.  The examiner commented that the veteran had minimal 
discomfort of degenerative joint disease of the hands 
appropriate for his age.  The examiner's comment 
notwithstanding, the current evidence of record fails to show 
any objective findings, confirmed by x-ray studies, of 
arthritis of the hands or ankles in service, within one year 
of service separation, or at present.  

VA regulations provide that service connection may be granted 
for arthritis if manifested to a compensable degree within 
one year of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  The criteria for a compensable evaluation for 
degenerative arthritis under Diagnostic Code (DC) 5003 
requires objective evidence of arthritis established by x-ray 
findings with additional findings of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  If the limitation of motion for the 
affected joint is noncompensable, a 10 percent evaluation 
could be assigned for each major joint or group of minor 
joints affected by limitation of motion if there is objective 
evidence of swelling, muscle spasm, or painful motion.  The 
essential and necessary finding for a compensable evaluation 
for arthritis requires, at a minimum. diagnostic confirmation 
of arthritis.  

Here, there is no objective evidence of arthritis established 
by x-ray evidence nor, for that matter, is there any evidence 
of limitation of motion or any swelling, spasm, or painful 
motion.  While the veteran believes that he has arthritis 
involving his hand and ankles which is related to service, he 
has not provided any objective evidence to substantiate his 
assertions.  As indicated above, the service medical records 
do not show any injury or pertinent abnormalities involving 
his hands or ankles (other than an infection of the right 
index finger, which has been referred to the RO for 
appropriate development), nor has the veteran provided any 
objective evidence of arthritis of the hands or ankles, 
established by x-ray evidence, at present.  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  

Inasmuch as there is no objective findings of arthritis of 
the hands or ankles, confirmed by x-ray studies either in 
service or at present, and no competent medical evidence 
relating any claimed disability to service, the Board finds 
no basis for a favorable disposition of the veteran's appeal.  
Moreover, to the extent that the examiner indicated the 
veteran had minimal discomfort of degenerative joint disease 
of the hands presumably found on clinical examination, he 
also indicated that such findings were appropriate for the 
veteran's age.  Accordingly, the appeal is denied.  

Increased Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Inguinal Hernia

The veteran is currently assigned a noncompensable evaluation 
for bilateral inguinal hernia repairs under DC 7338.  An 
inguinal hernia that is large, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable merits a 60 percent 
evaluation.  A small, postoperative recurrent, or unoperated 
irremediable inguinal hernia, not well supported by truss, or 
not readily reducible, is assigned a 30 percent evaluation.  
Where the inguinal hernia is postoperative, recurrent, 
readily reducible and well supported by a truss or belt, a 10 
percent evaluation is assigned.  When the inguinal hernia is 
either not operated, but remediable; or small, reducible, or 
without true hernia protrusion, a zero percent 
(noncompensable) rating is assigned.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.  

In the instant case, the objective findings on evaluations 
since the filing of the veteran's claim in February 1999, 
including on VA examination in April 2003, clearly showed 
that the bilateral inguinal hernia repairs were without true 
hernia protrusion.  The medical reports showed that the 
hernias are not recurrent, readily reducible or that the 
veteran requires use of a truss or a belt.  Although there 
was indication of possible ilioinguinal nerve involvement 
when seen at a VA emergency room in December 1999, no 
specific findings were found on examination at that time, or 
when seen on a follow-up basis in February 2000.  Similarly, 
there were no pertinent abnormalities or any evidence of 
neuropathy in either inguinal hernia repair sites when 
examined by VA in April 2003.  In the absence of any 
objective findings of, at a minimum, a recurrent or readily 
reducible inguinal hernia or the need for a truss or belt, 
there is no basis for the assignment of a compensable 
evaluation.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for residuals of frostbite of 
the right index finger, the appeal is denied.  

Service connection for arthritis is denied.  

An increased (compensable) evaluation for bilateral inguinal 
hernia repair is denied.  


REMAND

Concerning the claim of service connection for spondylolysis 
with mechanical pain syndrome, the Board finds that the issue 
must be remanded for additional development prior to 
appellate review.  

In this case, the veteran was afforded a VA examination in 
April 2003 for the specific purpose of obtaining a medical 
opinion concerning the nature and etiology of his low back 
disability.  However, the examiner's opinion is somewhat 
confusing and was based, at least in part, on what appears to 
be a factually inaccurate history.  Specifically, the 
examiner indicated that there was a note in the veteran's 
service records which suggested that he was in a helicopter 
crash in 1972, and that he sustained an injury to his lower 
back.  He then went on to opine, in essence, that the 
veteran's spondylolysis with listhesis, known to be 
congenital in some individuals, was as likely as not present 
in service and was as likely as not worsened by the 
activities of military service and specifically the 
helicopter crash.  

The Board is unable to identify any "note" in the service 
medical or dental records which suggested that the veteran 
was in a helicopter crash in service, and particularly in 
1972.  Since the veteran did not enter active military 
service until 1977, it naturally follows that he could not 
have possibly been involved in a helicopter crash in 1972.  
Furthermore, the veteran does not claim nor do the service 
medical records show any treatment, abnormalities, or 
diagnosis for any back injury or problems at anytime during 
his various periods of active service.  In fact, the veteran 
specifically denied any history of a back injury in service 
at the personal hearings in October 2000 and before the 
undersigned member of the Board in June 2002.  Although the 
veteran testified that he had some back pain shortly before 
he was discharged from service, he said that he never sought 
any medical attention during service.  

Parenthetically, the Board notes that the veteran 
specifically denied any history of back pain on numerous 
Reports of Medical History for various examinations during 
service, including at the time of his separation examination 
in October 1992.  He also failed to mention any back problems 
on his original application for VA compensation benefits, 
received in August 1993, or when examined by VA in September 
1993.  The service medical records showed a complaint of back 
pain without radiation in October 1982, which was attributed 
to a urinary tract infection.  A physical examination at that 
time was within normal limits.  

Further, private treatment records from 1995 to October 1997 
showed no complaints, treatment, abnormalities, or diagnosis 
referable to any back problems.  The records showed that the 
veteran felt a "pop" in his back while at work in October 
1997, and that a subsequent MRI revealed diffuse annular 
bulging from L2 through L5-S1 without nerve root entrapment 
or spinal stenosis.  The diagnoses now include spondylolysis, 
spondylolisthesis, and degenerative disc disease at L3-4 and 
L5-S1 without evidence of disc herniation.  

Moreover, the veteran's representative in a January 2008 
Informal Hearing Presentation requested that the Board remand 
the case to the RO for further clarification of the April 
2003 medical opinion  regarding the veteran's back as the 
examiner failed to make a distinction between the back 
diagnoses of record which, according to the representative, 
include disorders congenital in nature as well as 
degenerative in nature.  

In any event, the Court has held that a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In Stegall v. West, 11 
Vet. App. 268 (1998), the Court held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  Under the 
circumstances, the Board finds that the April 2003 opinion is 
of little probative value and that the appeal must be 
remanded to attempt to determine the nature and etiology of 
the veteran's current low back disability.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The claims folder and a copy of this 
remand should be forwarded to a VA 
physician in the appropriate specialty 
for review of the record and an opinion 
as to the nature and, if feasible, 
etiology of the veteran's current low 
back disability.  A notation to the 
effect that this record review took place 
should be included in the report.  The 
examiner should review the entire record 
and provide an opinion as to the 
following questions:  

I.  Is it at least as likely as not 
that the veteran had a back 
disorder, either congenital or 
acquired, that preexisted military 
service?  

II.  The examiner is also asked to 
express an opinion as to whether any 
back disorder found to have 
preexisted service is a 
congenital/developmental defect or a 
disease process.  If the examiner 
determines that the preexisting 
disorder is a congenital defect, the 
examiner is asked to indicate 
whether there was a superimposed 
disease or injury in service.  

If the examiner determines that the 
preexisting disorder is a disease 
which clearly and unmistakably 
(i.e., undebatably) preexisted 
service, the examiner is asked to 
indicate whether there is a 
permanent increase in the severity 
of the underlying pathology 
associated with the disorder which 
occurred during service.  If the 
examiner answers this question 
affirmatively, the examiner is then 
asked to express an opinion as to 
whether the increase in severity is 
clearly and unmistakably (i.e., 
undebatably) due to the natural 
progress of the disease.  If the 
examiner determines that the 
disorder did not increase in 
severity during service, the 
examiner should indicate as such.  

III.  If the examiner determines 
that a low back disability did not 
preexist service, is it at least as 
likely as not that any current low 
back disability was incurred in 
active service?  

The examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
disorder, as contrasted with symptoms, 
has worsened.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner is unable to answer 
the above inquiries, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


